Rebecca A. Patterson, AK Bar No. 1305028
rebecca@sonosky.net
Lloyd B. Miller, AK Bar No. 7906040
lloyd@sonosky.net
SONOSKY, CHAMBERS, SACHSE,
MILLER & MONKMAN, LLP
725 East Fireweed Lane, Suite 420
Anchorage, AK 99503
Telephone: (907) 258-6377
Facsimile: (907) 272-8332

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA REGIONAL                  )
HEALTH CONSORTIUM                          )
3100 Channel Drive, Suite 300              )
Juneau, Alaska 99801,                      )
              Plaintiff,                   )
                                           )
       v.                                  )
                                           )
CHRISTOPHER MANDREGAN, JR.                 )
Director                                   )   Case No. ________________
Alaska Area Native Health Service          )
4141 Ambassador Drive, Suite 300           )
Anchorage, Alaska 99508                    )   COMPLAINT
       and                                 )
                                           )
MICHAEL WEAHKEE                            )
Acting Director, Indian Health Service     )
5600 Fishers Lane                          )
Rockville, MD 20857                        )
       and                                 )
                                           )
ALEX AZAR                                  )
Secretary of the U.S. Dep’t of Health      )
  and Human Services                       )
200 Independence Avenue, S.W.              )
Washington, D.C. 20201                     )
       and                                 )
                                           )
UNITED STATES OF AMERICA,                  )
          Defendants.                      )
                                           )



            Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 1 of 15
        The SouthEast Alaska Regional Health Consortium, by and through its attorneys

Sonosky, Chambers, Sachse, Miller, & Monkman, complains and alleges as follows:

                                      I. INTRODUCTION

        1.       SouthEast Alaska Regional Health Consortium (SEARHC) seeks injunctive relief

to compel the Secretary to fully fund its fiscal year (FY) 2019 Funding Agreement for the

operation of certain health care programs, services, functions, and activities (PSFAs). SEARHC

believes it is owed an additional $352,213 for FY 2019.

        2.       The Indian Health Service (IHS), SEARHC and the Yakutat Tlingit Tribe (YTT)

spent years discussing the proper amount that should be taken from SEARHC’s total funding

amount and transferred to YTT as a result of YTT’s withdrawal from SEARHC. IHS offered

several iterations of calculations displaying various amounts throughout these conversations, and

IHS issued a decision on that amount in July 2018. After that decision, SEARHC attempted to

engage IHS in further discussions on the proper amount that should be awarded to SEARHC for

FY 2019, but IHS refused. Therefore, SEARHC submitted a final offer to the agency under the

Indian Self-Determination and Education Assistance Act (ISDEAA), 25 U.S.C. § 5387(b),

requesting additional funding for FY 2019. The Secretary rejected SEARHC’s final offer in its

entirety.

        3.       Defendants rejected the final offer on the grounds that “the amount of funds

proposed by the SEARHC ‘exceeds the applicable funding level to which [the SEARHC] is

entitled,’” under 25 U.S.C. § 5387(c)(1)(A)(i). Additionally, Defendants rejected the final offer

because it claims SEARHC “lacks recourse to challenge the IHS’s determination regarding the

YTT’s withdrawal,” under 25 U.S.C. § 5387(c)(1)(A)(ii).

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 2



             Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 2 of 15
       4.       Defendants’ assertions are both legally and factually incorrect, and the Secretary

has breached his legal obligations to SEARHC and violated the ISDEAA. As the Secretary has

not met his “burden of demonstrating by clear and convincing evidence the validity of the

grounds for rejecting the offer,” 25 U.S.C. § 5387(d), this decision must be reversed. SEARHC

seeks an injunction overturning IHS’s decision and compelling IHS to award an additional

$352,213 to SEARHC for its FY 2019 Funding Agreement.

                                      II. JURISDICTION

       5.       This Court has jurisdiction over this appeal pursuant to 25 U.S.C. § 5331(a) of the

ISDEAA, and 28 U.S.C. §§ 1331, 1362.

                                          III. PARTIES

       6.       SouthEast Alaska Regional Health Consortium is a tribal organization with its

headquarters in Juneau, Alaska.        SEARHC currently provides healthcare for 17 Native

communities in Southeast Alaska, serving the Tlingit, Haida, Tsimshian, and other Native people

living in Angoon, Craig, Haines, Hoonah, Hydaburg, Juneau, Kake, Kasaan, Klawock, Klukwan,

Pelican, Petersburg, Sitka, Skagway, Thorne Bay, and Wrangell. Up until FY 2019, SEARHC

also provided services to Alaska Natives residing in Yakutat. SEARHC qualifies as a “tribal

organization” under 25 U.S.C. § 5304(l), and as an “Indian tribe” under 25 U.S.C. § 5381(b).

       7.       Alex Azar is the Secretary of the U.S. Department of Health and Human Services.

Secretary Azar exercises delegated responsibilities from Congress pursuant to the ISDEAA and

other applicable law.

       8.       RADM Michael Weahkee is the Acting Director of the Indian Health Service.

Admiral Weahkee exercises authority delegated to him by the Secretary to carry out the

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 3



            Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 3 of 15
Secretary’s responsibilities under the ISDEAA and other applicable law. IHS is the agency

within the DHHS that is responsible for providing, administering and overseeing federal health

services to American Indians and Alaska Natives. As used throughout this Complaint (and

unless context commands otherwise), the terms “Secretary,” “HHS,” “Director” and “IHS” are

used interchangeably.

          9.       Christopher Mandregan, Jr. is the Director of the Alaska Area Native Health

Service, a part of IHS. Mr. Mandregan exercises authority delegated to him by the IHS Acting

Director to carry out the agency’s responsibilities under applicable law.

                           IV. FACTS AND GENERAL ALLEGATIONS

A.        The Indian Self-Determination and Education Assistance Act

          10.      The purpose of the ISDEAA is to assure “maximum Indian participation” in the

provision of services to Indian communities. § 5302(a). 1 The Act seeks to achieve this purpose

through the “establishment of a meaningful Indian self-determination policy,” which provides for

the transition of federal programs serving Indian Tribes from IHS operation to tribal operation.

§ 5302(b).

          11.      When enacting the self-governance provisions in Title V of the ISDEAA,

Congress found that “the Federal bureaucracy, with its centralized rules and regulations, has

eroded tribal self-governance and dominates tribal affairs.” § 5381 note (quoting Pub. L. No.

106-260, § 2(3), 114 Stat. 711 (2000)). Therefore, the self-governance program “was designed

to improve and perpetuate the government-to-government relationship between Indian tribes and



1
    All citations refer to Title 25 of the United States Code, unless otherwise indicated.

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 4



               Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 4 of 15
the United States and to strengthen tribal control over Federal funding and program

management.” Id. (quoting Pub. L. No. 106-260, § 2(4)).

       12.     In enacting Title V, Congress called for “full cooperation” from the Secretary and

his constituent agencies “in the implementation of tribal self-governance,” including “to permit

an orderly transition from Federal domination of programs and services to provide Indian tribes

with meaningful authority, control, funding, and discretion to plan, conduct, redesign, and

administer programs, services, functions, and activities (or portions thereof) that meet the needs

of the individual tribal communities.” Id. (quoting Pub. L. No. 106-260, § 3(2)(F)).

       13.     Under Title V of the ISDEAA, “[t]he Secretary shall negotiate and enter into a

written compact [and a written funding agreement] with each Indian tribe participating in self-

governance in a manner consistent with the Federal Government’s trust responsibility, treaty

obligations, and the government-to-government relationship between Indian tribes and the

United States.” § 5384(a); see § 5385.

       14.     “Each funding agreement required under [§ 5385](a) . . . shall, as determined by

the Indian tribe, authorize the Indian tribe to plan, conduct, consolidate, administer, and receive

full tribal share funding, including tribal shares of discretionary Indian Health Service

competitive grants . . . , for all programs, services, functions, and activities (or portions thereof),

that are carried out for the benefit of Indians because of their status as Indians without regard to

the agency or office of the Indian Health Service within which the program, service, function, or

activity (or portion thereof) is performed.” § 5385(b)(1).

       15.     Under Title V, “[t]he Secretary shall provide funds under a funding agreement . . .

in an amount equal to the amount that the Indian tribe would have been entitled to receive under

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 5



          Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 5 of 15
self-determination contracts under [Title I of the ISDEAA], including amounts for direct

program costs specified under section 5325(a)(1) of this title . . . .” § 5388(c). Title I mandates

that the direct program funding “shall not be less than the . . . Secretary would have otherwise

provided for the operation of the programs[.]” § 5325(a)(1).

       16.     The Act also prohibits the Secretary from refusing to transfer, withholding

portions of funding, or reducing the funding that a Tribe or tribal organization receives in

subsequent years “except pursuant to” five specific authorizations or circumstances:

       (I)     A reduction in appropriations from the previous fiscal year for the
               program or function to be included in a compact or funding agreement;

       (II)    a congressional directive in legislation or accompanying report;

       (III)   a tribal authorization;

       (IV)    a change in the amount of pass-through funds subject to the terms of the
               funding agreement; or

       (V)     completion of a project, activity, or program for which such funds were
               provided[.]

§ 5388(d)(1); see also § 5393(a)(2) (explicitly stating that nothing in that provision authorizes

reducing the amount of funds a self-governance Tribe would otherwise be entitled to receive).

       17.     When an Indian tribe withdraws from a participating intertribal consortium or

tribal organization:

       (A) the withdrawing Indian tribe . . . shall be entitled to its tribal share of funds
       supporting those programs, services, functions, or activities (or portions thereof)
       that the Indian tribe will be carrying out under its own . . . compact and funding
       agreement (calculated on the same basis as the funds were initially allocated in
       the funding agreement of the inter-tribal consortium or tribal organization); and

       (B) the funds referred to in subparagraph (A) shall be transferred from the funding
       agreement of the inter-tribal consortium or tribal organization . . . .


COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 6



          Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 6 of 15
§ 5386(g)(2).

       18.      When a tribe submits a final offer, the Secretary has 45 days to review that offer.

§ 5387(b). If the Secretary rejects that offer, the Secretary must provide

       a timely written notification . . . that contains a specific finding that clearly
       demonstrates, or that is supported by a controlling legal authority that—

                (i)     the amount of funds proposed in the final offer exceeds the
                        applicable funding level to which the Indian tribe is entitled under
                        this subchapter;

                (ii)    the program, function, service, or activity (or portion thereof) that
                        is the subject of the final offer is an inherent Federal function that
                        cannot legally be delegated to an Indian tribe;

                (iii)   the Indian tribe cannot carry out the program, function, service, or
                        activity (or portion thereof) in a manner that would not result in
                        significant danger or risk to the public health; or

                (iv)    the Indian tribe is not eligible to participate in self-governance[.]

§ 5387(c)(1)(A) (emphasis added).

       19.      If the Secretary rejects a final offer, the Secretary must also provide “the Indian

tribe with the option of entering into the severable portions of a final proposed compact or

funding agreement, or provision thereof, (including a lesser funding amount, if any), that the

Secretary did not reject, subject to any additional alterations necessary to conform the compact

or funding agreement to the severed provisions.” § 5387(c)(1)(D).

       20.      In a civil action challenging the Secretary’s rejection of a final offer under one of

the four reasons listed in paragraph 18, above, “the Secretary shall have the burden of

demonstrating by clear and convincing evidence the validity of the grounds for rejecting the offer

(or a provision thereof).” § 5387(d).


COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 7



          Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 7 of 15
       21.     Any self-governance Tribe that alleges that a Compact or Funding Agreement

improperly reduces funding for any programs under contract in violation of the Act may apply

the special remedial provisions of §5331 and challenge such action in court. § 5395(a).

       22.     In interpreting the IHS’s obligations, the Supreme Court has said that “[c]ontracts

made under ISDEAA specify that ‘[e]ach provision of the [ISDEAA] and each provision of this

Contract shall be liberally construed for the benefit of the Contractor . . . .’” § 5329(c), (model

agreement § 1(a)(2)). Salazar v. Ramah Navajo Chapter, 567 U.S. 182, 194 (2012); see also §

5392(f) (similar Title V provision). The Supreme Court has interpreted this language to mean

that the Government “must demonstrate that its reading [of the ISDEAA] is clearly required by

the statutory language.” Ramah, 567 U.S. at 194.

B.     SEARHC’s Contracting History

       23.     Since 1976, SEARHC has operated various Federal health care programs,

functions, services, and activities of the Indian Health Service within the IHS Mt. Edgecumbe

Service Area pursuant to contracts between the IHS and SEARHC. Since the 1980s, SEARHC

has operated the Juneau Clinic, and Mt. Edgecumbe Hospital pursuant to various contracts with

the Indian Health Service, as initially authorized under Title I of the ISDEAA (25 U.S.C.

§§ 5301-5332).

       24.     From at least fiscal year 1996 to present, SEARHC operated federal IHS

programs pursuant to the Alaska Tribal Health Compact (the Compact) with IHS, as authorized




COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 8



          Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 8 of 15
under Title V of the ISDEAA (25 U.S.C. §§ 5381-5399).2                The tribally-operated federal

healthcare services provided at SEARHC’s various locations include medical, dental, optometry,

physical therapy, behavioral health, health promotion and education services, as well as hospital

services provided at Mt. Edgecumbe Hospital.

       25.     In or around 1990, the Yakutat Tlingit Tribe (YTT) first authorized Yak-Tat

Kwaan, Inc. (YKI), the local Alaska Native Claims Settlement Act corporation, to provide

community services in the village of Yakutat under a contract with IHS, including management

of the community health center, health aide, and community health representative programs. In

October 1995 (FY 1996), YTT proposed to continue providing these community-based services

pursuant to a contract under Title I of the ISDEAA with its non-profit corporation, but it was

later decided to allow YKI to continue operating the contract. The FY 1996 contract expanded

the scope of services provided by YTT to include primary care, on-site emergency medical

services, administration and management, mid-level practitioner supervisory services,

community health aide/practitioner services, and community health representative services. On

information and belief, at the time of these assumptions, the funds that were transferred to YTT

were withdrawn from SEARHC by agreement between all parties (YTT, SEARHC and IHS).

       26.     This Title I contract was later converted to a Title V Compact and Funding

Agreement, entered into directly by YTT, and the current scope of services provided includes

mid-level practitioner services, community health representative program, family health care and



2
 The Alaska Tribal Health Compact has been amended and restated multiple times since the first version
went into effect on October 1, 1994. The most recent version went into effect on October 1, 2010 (FY
2011).

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 9



          Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 9 of 15
health education program, ancillary and support services, emergency medical services,

pharmaceutical, and mental health.

       27.     Throughout these contracts, YTT remained a member of SEARHC and left an

unquantified portion of its “tribal shares” (i.e. annual funding) with SEARHC. In exchange,

SEARHC continued to provide hospital-based and specialty services to YTT members and

supported YTT’s village-based operations, such as by providing pharmaceuticals, supplies,

provider oversight, and paying patient travel expenses.

       28.     In 2013, YTT requested that IHS determine the amount of additional funding it

would be entitled to if it withdrew from SEARHC. At that time, IHS produced a “discussion

paper” (2013 IHS Memorandum) that stated “[b]ecause the IHS has not operated the MESU

[IHS Service Unit operated by SEARHC] for many years and the Title V funding agreement

with SEARHC is a lump sum the specific amount that accrues to an individual tribe is

unknown.”

       29.     The 2013 IHS Memorandum explains that a factor is necessary to determine a

“tribal community location amount,” and “factors that may be considered are active users, census

population, tribal enrollments or workload data.” The Memorandum goes on to discuss the

various factors and concludes that “[i]f a divisor has to be employed to determine the Secretary’s

funding amount a workload utilization percentage gets closer to the intent of what the Secretary

would have otherwise provided for the operation of the program than a per capita percentage.”

       30.     The 2013 IHS Memorandum included calculations of SEARHC and YTT’s

recurring funding amounts for FY 2014 based on which of the divisors discussed in the

memorandum were employed. IHS provided updated calculations in 2016 and 2017.

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 10



         Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 10 of 15
        31.    In December 2017 (during FY 2018), YTT decided to withdraw from SEARHC,

effective April 1, 2018. This date was later extended to October 1, 2018, the beginning of FY

2019.

        32.    Throughout FY 2018, IHS held a series of negotiation calls and meetings with

SEARHC and YTT regarding updated tables it had produced.                Along with the “divisors”

identified in earlier tables—workload methodology, active user count, and census population—

IHS also explored other methods of determining a share for YTT, including a workload

calculation based off of SEARHC’s expenditures.

        33.    Despite promises to hold additional meetings with SEARHC, IHS instead issued a

final determination on July 10, 2018 regarding the “portion of [SEARHC’s] program funding

[that] will be transferred to [YTT].” That letter stated that “$761,599 of funds for programs,

services, function[s] and activities . . . currently in SEARHC’s [ISDEAA] Title V Funding

Agreement” would be transferred to YTT.

        34.    After a subsequent conversation with SEARHC, IHS issued a subsequent letter on

July 19, 2018 to correct a “technical error” in the earlier calculations. This letter did not address

any other concerns raised by SEARHC regarding SEARHC’s FY 2019 funding amount. The

letter determined that “$751,114 of funding currently in SEARHC’s FA is attributable to the

YTT.”

        35.    On August 3, 2018, SEARHC submitted a final offer to IHS pursuant to § 5387(b)

and 42 C.F.R. Part 137, Subpart H, “regarding the base funding amount due in SEARHC’s FY

2019 Funding Agreement.” That final offer discussed the background of the dispute between



COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 11



         Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 11 of 15
SEARHC and IHS, identified that an impasse had been reached, and proposed that no more than

$398,901 be withdrawn from its FY 2019 funding amount as a result of the YTT withdrawal. 3

          36.   On September 14, 2018, IHS rejected that final offer on the grounds that “the

amount of funds proposed by the SEARHC ‘exceeds the applicable funding level to which [the

SEARHC] is entitled.” IHS also rejected the final offer on the grounds that “[t]he SEARHC

lacks recourse to challenge the IHS’s determination regarding the YTT’s withdrawal.”

          37.   SEARHC exercised its option to enter “into the severable portions” of the final

FY 2019 Funding Agreement “that the Secretary did not reject,” and that agreement became

effective on October 1, 2018. § 5387(c)(1)(D). That agreement explicitly preserved SEARHC’s

right to challenge the September 14 decision in the Memorialization of Disputes attachment.

          38.   SEARHC now brings this action to challenge the Secretary’s determination

regarding its FY 2019 funding amount.

                                 V. FIRST CAUSE OF ACTION
                  (Unlawful Rejection of Proposed FY 2019 Funding Amount)

          39.   SEARHC incorporates all previous allegations of fact and law into this Cause of

Action.

          40.   In its rejection letter, IHS asserts that SEARHC does not have standing to

challenge IHS’s determination of the amount that will be transferred from SEARHC’s FY 2019

funding agreement to YTT because this is an “inherent Federal function” solely committed to

agency discretion and only YTT has a right to challenge its funding decision upon withdrawal.

3
  The final offer also addressed proposed language for certain sections in its FY 2019 Funding Agreement
under the heading “Other FY 2019 Language Changes.” On August 30, 2018, SEARHC withdrew that
portion of its final offer. For that reason, IHS’s rejection of that offer and this litigation do not address
that portion of the August 3 letter.

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 12



           Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 12 of 15
Under the ISDEAA, the Secretary may only reject a final offer for four specific reasons, and lack

of standing is not one of those reasons. See § 5387(c)(1)(A). The Secretary’s rejection therefore

violates the ISDEAA on that basis.

       41.     The ISDEAA contains clear directions on the amount of funding a Tribe is

entitled to receive each year, see § 5325(a)(1) (a Tribe is entitled to receive the same amount of

funding the Secretary would have otherwise provided to run the programs under contract), and

specifically allows Tribes to challenge such funding decisions, see §§ 5331(a), 5395(a). For this

reason, the Secretary has not proved by clear and convincing evidence that SEARHC has no

standing to challenge the amount of funds provided to SEARHC in FY 2019 and the Secretary’s

rejection violates the ISDEAA.

       42.     The ISDEAA explicitly prohibits the Secretary from reducing a self-governance

Tribe’s funding from year to year except for certain specified reasons. Withdrawal is not one of

the reasons permitted under statute. § 5388(d)(1)(C)(ii). For this reason, the Secretary’s actions

violate the ISDEAA.

       43.     In its final offer letter SEARHC raised a number of concerns with IHS’s use of

the active user methodology to determine the amount to be reduced from SEARHC’s FY 2019

funding amount. SEARHC asserted that the active user methodology does not reflect the basis

upon which funds were initially allocated to SEARHC. This violates § 5386(g)(2)(A) of the

ISDEAA, which mandates that when a Tribe withdraws from an inter-tribal consortium like

SEARHC that serves multiple Tribes, that Tribe is “entitled to its tribal share of funds supporting

those programs . . . that the [Tribe] will be carrying out under its own self-determination contract



COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 13



         Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 13 of 15
or compact and funding agreement (calculated on the same basis as the funds were initially

allocated in the funding agreement of the inter-tribal consortium . . .).” Emphasis added.

       44.     SEARHC also explained in its final offer letter that the IHS’s actions failed to

protect the funding for services provided to the other seventeen Tribes included in SEARHC

because its calculations relied on an average containing a significant outlier that skewed the

calculation, because IHS sought to provide YTT a share of funds to which it is not entitled, and

because IHS refused to lower certain funding lines for YTT even when such lower amounts were

generated by IHS’s preferred methodology. This too violates the ISDEAA, specifically 5324(i),

which states “If a self-determination contract requires the Secretary to divide the administration

of a program that has previously been administered for the benefit of a greater number of tribes

than are represented by the tribal organization that is a party to the contract, the Secretary shall

take such action as may be necessary to ensure that services are provided to the tribes not served

by a self-determination contract, including program redesign in consultation with the tribal

organization and all affected tribes.” Emphasis added.

       45.     SEARHC’s FY 2019 funding amount, as calculated by IHS, does not represent

what the Secretary would have otherwise expended for operation of these programs and therefore

the rejection of SEARHC’s proposed amount violates the ISDA. § 5325(a)(1). The Secretary

did not meet his high burden to demonstrate by clear and convincing evidence the validity of the

grounds for rejecting the funding amounts proposed by SEARHC. SEARHC is entitled to

immediate injunctive relief requiring the Secretary to award and fully fund the recurring funding

amounts proposed.



COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 14



         Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 14 of 15
                                     RELIEF REQUESTED

        WHEREFORE, SouthEast Alaska Regional Health Consortium prays that this Court

grant the following relief:

        A.     A declaratory judgment that the Secretary acted in violation of the ISDEAA by

rejecting the Tribe’s final offer regarding the recurring FY 2019 funding amounts; and

        B.     An immediate injunction compelling IHS to award the Tribe additional recurring

program funds in the amount of $352,213; and compelling the immediate payment of these

funds; and

        C.     Costs and attorneys’ fees incurred in pursuing these claims, including the

litigation before this Court, as provided for under the Equal Access to Justice Act, 5 U.S.C.

§ 504; 28 U.S.C. § 2412; 25 U.S.C. § 5331(c), and other applicable law; and

        D.     Such other monetary, declaratory and equitable relief as this Court may find to be

just.

        Respectfully submitted this 19th day of December 2018.

                                              SONOSKY, CHAMBERS, SACHSE
                                                MILLER & MONKMAN

                                                      s/ Rebecca A. Patterson
                                              By:
                                                     Rebecca A. Patterson
                                                     AK Bar No. 1305028
                                                     Lloyd B. Miller
                                                     AK Bar No. 7906040
                                              725 East Fireweed Lane, Suite 420
                                              Anchorage, AK 99503
                                              Telephone: (907) 258-6377
                                              Facsimile: (907) 272-8332
                                              E-mail: rebecca@sonosky.net
                                                      lloyd@sonosky.net

COMPLAINT
SouthEast Alaska Regional Health Consortium v. Christopher Mandregan, Jr., et al., Case No.
Page 15



         Case 3:18-cv-00300-SLG Document 1 Filed 12/20/18 Page 15 of 15
